

115 S2115 IS: To amend the Internal Revenue Code of 1986 to disallow any deduction for punitive damages, and for other purposes.
U.S. Senate
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2115IN THE SENATE OF THE UNITED STATESNovember 9, 2017Mr. Leahy (for himself, Mr. Blumenthal, Mr. Reed, Mrs. Gillibrand, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to disallow any deduction for punitive damages, and for
			 other purposes.
	
		1.Disallowance of
			 deduction for punitive damages
			(a)Disallowance of deduction
 (1)In generalSection 162(g) of the Internal Revenue Code of 1986 is amended—
 (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
 (B)by striking If and inserting:
						
							(1)Treble
 damagesIf; and (C)by adding at the end the following new paragraph:
						
 (2)Punitive damagesNo deduction shall be allowed under this chapter for any amount paid or incurred for punitive damages in connection with any judgment in, or settlement of, any action between private parties..
 (2)Conforming amendmentThe heading for section 162(g) of such Code is amended by inserting or Punitive Damages after Laws.
				(b)Inclusion in income of punitive damages
			 paid by insurer or otherwise
 (1)In generalPart II of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
					
						91.Punitive damages compensated by insurance
 or otherwiseGross income shall include any amount paid to or on behalf of a taxpayer as insurance or otherwise by reason of the taxpayer’s liability (or agreement) to pay punitive damages..
 (2)Reporting requirementsSection 6041 of such Code is amended by adding at the end the following new subsection:
					
						(h)Section To Apply to Punitive Damages
 CompensationThis section shall apply to payments by a person to or on behalf of another person as insurance or otherwise by reason of the other person’s liability (or agreement) to pay punitive damages..
 (3)Conforming amendmentThe table of sections for part II of subchapter B of chapter 1 of such Code is amended by adding at the end the following new item:
					Sec. 91. Punitive damages
				compensated by insurance or
				otherwise..
				(c)Effective
 DateThe amendments made by this section shall apply to damages paid or incurred on or after the date of the enactment of this Act.